Citation Nr: 9911526	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is demonstrably unemployable due to post-
traumatic stress disorder. 

3.  A July 1959 Board decision denied entitlement to service 
connection for a back disability.

4.  The evidence received since the July 1959 decision 
includes evidence which is not cumulative or duplicative of 
evidence previously of record and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  Service trauma played a material causal role in the 
development of the veteran's current, acquired back 
disability.

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has been 
presented and the veteran's claim for service connection for 
a back disability is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's acquired back disability is due to injury 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim for 
rating in excess of 50 percent for post-traumatic stress 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post-traumatic stress disorder.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability, except 
as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  
 
In a September 1996 rating decision, the veteran was granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder effective from July 1996.  The veteran 
appealed this determination rating the disability at 30 
percent.  An increased rating of 50 percent was assigned for 
the veteran's post-traumatic stress disorder by rating action 
in April 1997.  The 50 percent rating was also made effective 
from July 1996.  The veteran has continued his appeal.

The veteran's service medical records reveal that the veteran 
was treated for combat exhaustion in September 1950.  No 
psychiatric disease was found upon VA examination in March 
1959.

A November 1979 private medical record indicates anxiety and 
depression.

In February 1983 the veteran was hospitalized at a private 
facility for coronary artery disease.  The diagnoses included 
anxiety and depression.

The veteran was determined to be disabled by a Social 
Security Administrative law judge in January 1984.  He was 
found to be disabled due to coronary artery disease and due 
to a major depressive disorder.

No psychiatric disability was noted on VA examination in July 
1985.

On VA psychiatric examination in August 1996 the veteran 
complained of poor sleep, jumpiness to loud noises, and 
depression.  He reported multiple hospitalizations secondary 
to depression, once in 1974 and another time in 1975.  He 
reported having received electroconvulsive therapy.  The 
veteran stated that he retired in 1983 after heart surgery.  

Objectively, the veteran was cooperative, and his speech was 
normal in rate and tone.  His affect was blunted and his mood 
was depressed.  He denied current suicidal or homicidal 
ideation, plan or intent.  He denied delusions, 
hallucinations or any paranoid thought disorder.  He had some 
feelings of helplessness and hopelessness. The veteran was 
oriented times three.  He knew presidents adequately and 
serial seven times one.  The proverbs and cognitive tests 
were done well.  The veteran was able to name two out of 
three objects after five minutes.  Insight and judgment 
seemed adequate.  The diagnoses included post-traumatic 
stress disorder and dysthymia.  The examiner noted that the 
veteran's symptoms and difficulties were severe and 
significant.  He noted that the veteran was able to hold down 
a job in the past but nonetheless the veteran seemed to have 
persevered through a lot of determination.  The examiner 
noted that the veteran was competent, and recommended that 
the veteran receive both medication and therapy.

VA outpatient medical records and mental health clinic notes, 
dated from August 1996 to November 1997, indicate regular 
therapy for post-traumatic stress disorder.  The veteran had 
transient suicidal ideation, with no plan or intent, on two 
occasions.

The veteran and his spouse appeared before a hearing officer 
in April 1997.  The veteran reported that he had trouble 
sleeping due to post-traumatic stress disorder.  He listed 
several medications which he was taking for treatment of his 
post-traumatic stress disorder.  He testified that he 
received shock treatments for his nervous disorder in 1975 or 
1976.  The veteran reported that he had no friends.  The 
veteran's spouse testified that the veteran's nervousness and 
irritability had increased over the years.

The veteran appeared before the undersigned at a hearing at 
the RO in April 1997.  He reported that he was taking 
medication for his post-traumatic stress disorder.  He 
testified that he had recently gotten into an argument with a 
fellow veteran at his group therapy.  The veteran stated that 
he thought that he was unemployable due to his post-traumatic 
stress disorder.

The veteran was afforded a VA psychiatric examination in 
April 1998.  The veteran reported that he basically remained 
at home with his wife, having no close friends.  The veteran 
complained of intrusive thoughts and flashbacks associated 
with events of Korea.  He reported that he became overly 
distraught, anxious and had sleep difficulties when exposed 
to events such as war news and war movies.  He had a 
decreased interest in things about him and had detached 
himself from his siblings and family.  He reported worsening 
irritability, anger, and flashbacks.

Objectively, the veteran was cooperative and friendly, but at 
times irritable and hostile.  His speech was fluent but 
gravelly in tone.  Affect ranged from irritability, to anger, 
to tearfulness and anxiety.  Mood was considered anxious.  
Thought flow was organized and goal directed.  There were no 
delusions or hallucinations.  The veteran admitted to 
fleeting ideation of suicide.  He reported that upon urging 
of his outpatient therapist, he had removed all but one 
weapon from his home.  He had hypervigilance and exaggerated 
feelings at times that people were moving around the home 
where he and his wife resided.  He appeared globally oriented 
to day of the week, month, and season.  He could recall two 
out of four objects after five minutes.  He displayed poor 
ability to interpret proverbs.  He was rather concrete in his 
overall thinking and in his cognitive awareness.  He stated 
that he had problems forgetting things.  He denied any 
obsessive or ritualistic behaviors.  He had no symptoms of 
panic.  He did endorse problems with impulse control with 
high irritability and easy anger.  He just said stuff that he 
really didn't mean afterwards, but he could not control it.  
He reported problems with inappropriate sleep with 
restlessness, and with initial as well as terminal insomnia.  
Insight and judgment were fair to his current situation.  The 
veteran was noted to be competent.  The examiner noted that 
it appeared that the veteran's symptoms of irritability, 
vigilance, and flashbacks continued to worsen, becoming more 
bothersome and intrusive into the quality of the veteran's 
existence.  The examiner further noted that the veteran had a 
great deal of problems with his other medical conditions 
which did not allow him to interact as well as before and 
that, perhaps, had led to exacerbation of the post-traumatic 
stress disorder.  The diagnoses included post-traumatic 
stress disorder and early dementia due to memory impairment 
and medical condition.  The veteran's global assessment of 
functioning (GAF) was noted to be 45.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected post-traumatic 
stress disorder is currently evaluated as 50 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  The RO has properly considered 
both the former version of this diagnostic code as well as 
the amended version which became effective November 7, 1996.  
Since his appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to have 
whichever set of regulations--old or new--provide him with a 
higher rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A 50 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. §  4.132, Diagnostic 
Code 9411 (1996).

The August 1996 VA examiner found that the veteran's post-
traumatic stress disorder symptoms were severe.  The April 
1998 VA examiner noted the veteran's GAF score to be 45, a 
score indicative of an inability to maintain employment.  The 
Board notes that the veteran is on continuous medication and 
therapy for his post-traumatic stress disorder.  The record 
reflects that the veteran has been unemployed for many years.  
Based upon the medical evidence and the Board's observation 
of the veteran at the April 1997 hearing, the Board is 
satisfied that the symptoms of the veteran's post-traumatic 
stress disorder are of sufficient persistence and severity to 
render the veteran demonstrably unable to maintain 
employment.  Therefore, the veteran meets the former criteria 
for a 100 percent schedular rating, and the amended criteria 
need not be considered. 

II.  Back Disability

The veteran also contends that he is entitled to service 
connection for a back disability.  The Board denied 
entitlement to service connection for a back disability in a 
July 1959 decision.  The Board determined that the veteran 
did not currently have a disability of the back which was 
incurred in or aggravated by service.

The evidence of record in July 1959 included the veteran's 
service medical records, a July 1952 VA examination report, 
and a March 1959 VA examination report.

The service medical records indicate that the veteran injured 
his back when he was blown off a truck by a land mine.  Later 
service medical records indicate that the veteran had 
spondylolisthesis and spondylolysis prior to entry to 
service.  The July 1952 VA examination revealed no 
neurological disability.  The March 1959 VA examination 
report includes a diagnosis of spondylolisthesis.  No other 
orthopedic disorder was found.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the July 1959 decision includes 
private medical records, Social Security records, a July 1985 
VA examination report, lay statements received in May 1996 
and May 1997, the transcripts of the veteran's hearings 
before a hearing officer in July 1996 and April 1997, the 
transcript of the veteran's hearing before the undersigned 
and an August 1997 statement of Keith Bridwell, M.D.  

Degenerative arthritis of the lumbosacral spine was found on 
VA examination in July 1985.

In his August 1997 statement, Dr. Bridwell stated that he had 
reviewed the veteran's service medical records and made a 
thorough and contemporaneous examination of the veteran.  It 
was his professional medical opinion that it was at least as 
likely as not that the veteran's current back condition was 
directly related to the traumatic injury that he experienced 
during service.  Since this medical evidence directly links 
the veteran's current back disability to documented service 
trauma, it is clearly new and material.  Consequently, the 
veteran's claim must be reopened and considered on a de novo 
basis.

Although Dr. Bridwell had some difficulty in a January 1998 
statement explaining the rationale for his August 1997 
opinion, Dr. Bridwell has provided a copy of his curriculum 
vitae, which demonstrates that he is eminently qualified to 
render an opinion linking the veteran's back disability to 
service.  Dr. Bridwell has made it clear that his opinion is 
based upon a review of the veteran's service medical records 
and upon a thorough examination of the veteran.  The service 
medical records do confirm that the veteran sustained back 
trauma.  Moreover, the Board has found the veteran's 
testimony concerning the circumstances of the service injury 
and the history of his back symptoms since service to be 
credible.  In sum, the Board believes that the evidence 
supporting the claim is at least in equipoise with the 
evidence against the claim.  Therefore, service connection is 
warranted for back disability.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102


ORDER

An increased rating of 100 percent for post-traumatic stress 
disorder is granted, subject to the law and regulation 
governing the award of monetary benefits.

The veteran's claim for service connection for a back 
disability is reopened and granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

